Title: From George Washington to Major General Artemas Ward, 20 February 1777
From: Washington, George
To: Ward, Artemas



Sir,
Head quarters Morris Town 20th February 1777.

I acknowledge the receipt of yr two favours of the 23d Decr & 17th January. The former introducing Mr Faneuil, a French Gentleman,

who did me the honour of delivering it himself—The latter Monsr de Bourneuf, who also delivered it in person.
The French Gentl. come to me in such Shoals, many of them with nothing more than introductory Letters, that I am under the most disagreeable Dilemma what to do with them—I have repeatedly, but without Effect as yet, wrote to Congress to relieve me from this Situation by some Resolve of theirs—Policy might dictate the Propriety of paying some attention to them; but ’tis entirely out of my Power to comply with their requests—I therefore most earnestly beg the favour of You to ease me of this Load by making some Provision for the meritorious among them in your State—or endeavour to convince them, that ’till Congress shall adopt some general Mode of providing for them, they will incur Expence by waiting upon me, without any Prospect of having their Wishes gratified—I have again laid a Plan before Congress, which Monsr Faneuil will deliver & expect some answer soon. I am Yr most Obedient Servant

Go: Washington

